Citation Nr: 1520815	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  03-31 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 and from October 1981 to February 1989.  He died in May 1997.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2007, the Board denied the claim of entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court vacated the Board's decision and remanded the issue for additional development.  In April 2011, the Board again denied the claim, and the Appellant appealed the decision to the Court.  In a June 2014 Memorandum Decision, the Court vacated the April 2011 decision and remanded the matter for further development and re-adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in May 1997; the Certificate of Death and autopsy report indicate that probable alcoholic liver disease and probable acute hemorrhagic gastritis and/or peptic ulcer disease characterized by hematemesis and melena were the immediate causes of death.

2. At the time of the Veteran's death, service connection was not in effect for any disability.

3. The probative, competent evidence does not demonstrate that the Veteran's cause of death was related to his active military service or that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A November 2003 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  In addition, the record contains the Veteran's service treatment records, VA treatment records, autopsy report, and the Appellant's lay statements.  Pursuant to the Court's June 2014 Memorandum Decision, the Board requested that a hepatologist provide a medical expert opinion in connection with the Appellant's claim.  The VA physician reviewed the Veteran's relevant medical history and provided an opinion with adequate rationale, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board finds there has been substantial compliance with the July 2005 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Appellant should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The Appellant asserts that the Veteran became addicted to alcohol and experienced gastroenteritis during active duty, which led to alcoholic liver disease and acute hemorrhagic gastritis, and ultimately caused his death.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  

Generally, VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2014); see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  For claims filed after October 31, 1990, as in this case, Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits the payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse.  Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's own willful misconduct or was the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

The Certificate of Death indicates that the Veteran died from alcoholic liver disease that had lasted for years.  A June 1997 autopsy report reflects final diagnoses of history of severe alcohol abuse, probable alcoholic liver disease, and probable acute hemorrhagic gastritis and/or peptic ulcer disease characterized by hematemesis and melena.

Initially, the Board notes that at the time of the Veteran's death, service connection was not in effect for any disability, and as such, service connection for a claimed condition involving alcohol or drug abuse on a secondary basis is not available in this case.  Allen v. Principi, 237 F.3d at 1381.  With respect to service connection on a direct basis, the Veteran's service treatment records show that he had significant problems with alcohol abuse and alcohol dependence during active duty.  An in-service problem list shows diagnoses of alcohol abuse and alcohol dependence in 1986 and 1988, respectively.  Additionally, service treatment records dated in August 1979 and August 1983 demonstrate diagnoses of gastroenteritis.  Further, although the Veteran's January 1989 separation examination shows his urinalysis was non-reactive with negative sugar or albumin, a February 1989 clinical report indicates that the Veteran needed a hepatitis work-up just prior to his separation from active duty.  The Veteran reported a history of an inflamed liver.  Repeat urinalysis was normal, while additional testing revealed positive cocci in clusters.  

Since separation from active duty, VA treatment records show that the Veteran was hospitalized in June 1990 for treatment of alcoholism and indicate that he had a history of alcohol dependence since 1981.  The records also show physicians prescribed medication for constipation and gastrointestinal distress, although the Veteran denied any current health problems.  A June 1990 VA treatment record specifically shows a notation concerning a follow-up for chronic liver disease.  The admission and discharge diagnoses were alcohol dependence.  

The Court specifically found an October 2006 medical opinion was inadequate for purposes of determining entitlement to service connection for the cause of the Veteran's death.  Similarly, the Court found the October 2010 medical opinion failed to address the question posed by the Board and did not provide an adequate rationale for the opinion, which rendered the statements speculative.  As such, the Board finds the January 2015 medical expert opinion is the only competent medical opinion of record with respect to the issue and is negative to the Appellant's claim.  First, the VA physician noted that there was no evidence that the Veteran had hepatitis during active duty.  According to the VA physician, the only reason the issue of hepatitis had been raised was the failure of past reviewers to properly read the note showing a repeat ictotest was negative.  Therefore, the probative, competent evidence does not support hepatitis as a service-connected disability for purposes of entitlement to service connection for the cause of the Veteran's death.  In addition, despite a careful review of the service treatment records, the VA physician could find no in-service diagnosis of gastroenteritis.  Nevertheless, in accordance with the Court's determination, the VA physician accepted the fact that the Veteran had gastroenteritis during active duty.  However, the VA physician unequivocally found that the Veteran's gastroenteritis was a result of his abuse of alcohol as that habit was abundantly and persistently documented in the treatment records.  As a result, the VA physician opined that the Veteran's cause of death was not related to active duty or a disability incurred in or aggravated by active duty.  

The VA physician found there was no disease or injury incurred in or aggravated by active duty that had contributed substantially to the Veteran's death, hastened his death, or rendered him less capable of resisting the effects of the disease causing death.  The VA physician stated that based on the direct data, if gastroenteritis was present during active duty, it was overwhelmingly a result of the Veteran's pattern of alcohol use, and he provided outside experimental evidence in support of this opinion.  The VA physician reported that wherever alcohol touched the lining of the stomach, an immediate redness and swelling of the stomach lining occurred.  Redness and swelling defined a medical term called inflammation, and the term gastroenteritis simply meant inflammation of the stomach.  Thus, frequent alcohol use led to gastroenteritis on a universal basis.  In this case, the VA physician found the weight of the evidence was extremely strong against any condition during active duty being even remotely related to the Veteran's cause of death apart from his use of alcohol.  The VA physician also added that it was difficult to discuss a case in depth when the objective medical facts were negative.  

Here, the Board affords significant probative value to the January 2015 VA physician's expert medical opinion.  The evidence shows that the VA physician, who is a certified stomach and liver specialist, reviewed the Veteran's records in great detail prior to providing the opinion.  In addition, the VA physician provided a thorough, detailed rationale for the opinion, specifically addressing the history of diagnoses and symptomatology.  When contemplating a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  Nieves-Rodriguez, 22 Vet. App. at 301.  The VA physician also provided outside medical evidence in support of the opinion.  As such, the Board finds the probative, competent evidence does not demonstrate that the Veteran's cause of death was incurred in or aggravated by active duty, excluding any alcohol abuse or alcohol dependence.  Further, the probative, competent evidence does not show that a disability incurred in or aggravated by active duty, which was not the result of alcohol abuse or alcohol dependence, caused or contributed substantially or materially to his death, hastened his death, or rendered him less capable of resisting the effects of the disease primarily causing death.

The Board acknowledges that the Appellant is competent to report her observations of the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of diseases such as alcoholic liver disease, acute hemorrhagic gastritis, or peptic ulcer disease.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the Board finds that the relationship between the Veteran's death and any in-service illness or event is not something for which a layman is competent to provide an opinion.  See Barr v Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Further, the evidence does not show that the Appellant possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of the Veteran's death.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Appellant do not constitute competent medical evidence and lack probative value.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


